Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 16, 2021

                                      No. 04-21-00558-CV

                                     In re Rogelio Lopez, Jr.

                                 Original Mandamus Proceeding

                                               ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

      Rogelio Lopez, Jr. filed a petition for a writ of mandamus and an emergency motion for
temporary relief on December 16, 2021.

        We order respondent, Monica Alcantara to file a response by 10:00 a.m., December 17,
2021. The court will also entertain timely responses from Albert Whitby and Michele Carey
Garcia.

        We grant the motion for a temporary stay and order Monica Alcantara not to certify the
ballot for the race for Bexar County Justice of the Peace, Precinct 4, Place 1 to the Secretary of
State until further order of this court.

           It is so ORDERED on December 16, 2021.


                                                                     PER CURIAM




           ATTESTED TO: _____________________________
                         Michael A. Cruz,
                         Clerk of Court